Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This application is a continuation of US Patent Application No. 16/830,515, filed 03/26/2020,  which issued as US Patent No. 10/970,007.
From the requirement for the restriction/election filed on 12/27/21, Applicant elected claims 1-7 are elected for examination. Claims 1-7 read on elected Species I.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 1-7 of this application, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10/970,007.
According to the above case law which states at least one examined application claim is 
Claim 8 of US Patent No. 10,970,007 teaches:

“ An image forming system comprising: a plurality of image forming apparatuses; and an information terminal configured to communicate with at least one of the plurality of image forming apparatuses, the information terminal comprising a communication unit configured to communicate with at least one of the image forming apparatuses, and a controller configured to transmit first information relating to a job to at least one of the plurality of image forming apparatuses, output certification information corresponding to the first information when transmission start information of the job is received from the image forming apparatuses, perform certification processing based on the certification information output and the received certification information when the certification information is received from the image forming apparatuses, and instruct at least one of the image forming apparatuses to execute the job when certification is performed, and 
the image forming apparatuses each comprising an input device configured to receive an input, a communication unit configured to communicate with the information terminal, a storage unit configured to store data, and
 a controller configured to transmit transmission start information of the job to the information terminal which is a transmission source of the first information after the first information is received, transmit the input certification information to the information terminal when the certification information is input by the input device, and execute the job in response to the received instruction when the instruction of the execution of the job is received from the information terminal.



while Claims 1 of this application teaches the same scope as follows:

“An image forming apparatus in an image forming system including a plurality of image forming apparatuses and an information terminal configured to communicate with the plurality of image forming apparatuses, the image forming apparatus comprising: 
an input device configured to receive an input; a communication unit configured to communicate with the information terminal; a storage unit configured to store data; and 
a controller configured to transmit transmission start information of the job to the information terminal which is a transmission source of a first information relating to a job after the first information is received, transmit the input certification information to the information terminal when the certification information is input by the input device, and execute the job in response to the received instruction when the instruction of the execution of the job is received from the information terminal.

It is noted that the above marked bolds indicates that the scope or limitation that is the same meaning.
Therefore, claim 1 of this application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,970,007. Although the claims at issue are not identical, they are not patentably distinct from each other 
And claims 2-7 are also rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,970,007.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	                                  Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Sakamoto (US P. No. 2018/0227451) discloses an information processing method includes instructing a multifunction peripheral performing scanning and printing to perform setting regarding scanning, transmitting a scan signal for performing scanning to the multifunction peripheral, instructing the multifunction peripheral to perform setting regarding printing, and transmitting a print signal for printing a scan image obtained through scanning to the multifunction peripheral.

	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 8:30AM-5:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Feb. 14, 2022
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672